Citation Nr: 1752628	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  09-28 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased initial disability evaluation of a right distal fibula fracture in excess of 10 percent, claimed as a right ankle condition.

2.  Entitlement to service connection for a pulmonary condition, claimed as chronic pneumonia and lung condition.

3.  Entitlement to service connection for residuals of a left thumb injury.

4.  Entitlement to service connection a bilateral arm condition, claimed as swollen and painful elbow and wrist joints.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to June 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

By way of background, the Veteran was granted service connection for right distal fibula fracture, claimed as a right ankle condition, in a July 2000 rating decision, at an initial compensable evaluation of 10 percent, effective from June 20, 2000, his initial date of service connection. The Veteran was denied entitlement to service connection for chronic pneumonia with a lung condition in a June 2007 rating decision, and the remaining issues in an October 2008 rating decision.

The original December 2012 certification of issues to the Board included service connection claims for a bilateral foot condition and a bilateral shoulder condition, which were granted in a March 2015 rating decision.  Service connection for bilateral foot plantar fasciitis, pes planus, and degenerative arthritis was granted with an evaluation of 30 percent effective November 6, 2007.  Service connection for right shoulder impingement syndrome with calcific supraspinatus tendonitis was granted with an evaluation of 20 percent effective November 6, 2007.  Service connection for left shoulder impingement syndrome is granted with an evaluation of 10 percent effective November 6, 2007.  No further appeal of those claims has been made by the Veteran.  As such, those claims will not be discussed here.

The Veteran originally claimed his pulmonary condition as chronic pneumonia, but has also claimed chronic obstructive pulmonary disease and a lung disorder.  The Veteran, as a layperson, is not competent to distinguish between competing lung-related diagnoses, and so a claim of service connection for one is considered a claim for all. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the lung-related claims have been recharacterized as a claim for a pulmonary condition, and the issues description on the title page has been altered to reflect that.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran withdrew a formal claim of TDIU at his March 2013 hearing, which the Board affirmed in a June 2013 decision.  As such, entitlement to TDIU will not be considered in this decision.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

Here, the Veteran has been awarded SMC on account of loss of use of a creative organ, from October 28, 2013.  There is no further lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC at this time.

The Veteran had a travel board hearing in March 2013 before the undersigned Veteran's Law Judge (VLJ).  A transcript of that hearing is part of the record.

The Board remanded the issues on appeal for additional development in June 2013. The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The issues of an increased rating for right distal fibular fracture and service connection for a left thumb, swollen and painful joints of the elbow and wrist, and pulmonary disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Court has established that the VA adjudicatory scheme confers a procedural right to fair process. See Prickett v. Nicholson, 20 Vet. App. 370, 382 (2006) (discussing Austin v. Brown, 6 Vet. App. 547, 551-52 (1994), and Thurber v. Brown, 5 Vet. App. 119, 123 (1993)). This fair process requires BVA to remand for initial AOJ consideration of evidence that the AOJ received after transfer of the record to BVA unless the claimant waives that process within the time provided. See 38 C.F.R. §§ 19.37(b), 20.1304(c). Here, pertinent evidence has been received since the most recent Supplemental Statement of the Case (SSOC), dated March 20, 2015.  In cases where the substantive appeal was filed prior to February 2, 2013, if the evidence is pertinent and the claimant does not submit a waiver, BVA must remand for the AOJ to consider the evidence. 38 C.F.R. § 20.1304(c).  Here, the Veteran's substantive appeal was dated December 2012, and no waiver is present in the claims file.  As such, the remaining claims must be remanded to include consideration of the evidence received after the March 20, 2015 SSOC.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). The threshold for determining a possibility of a nexus to service is a low one. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  

The Veteran's claim for an increased initial rating for his right ankle disability has not been evaluated in a VA examination suitable for rating purposes since October 2013.  Since the Veteran's right ankle disability claim was last adjudicated, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  This type of joint testing was not accomplished during the Veteran's most recent VA examination in February 2015; accordingly, further VA examination is warranted.

Additionally, the United States Court of Appeals for Veterans' Claims (Court) recently addressed what constitutes an adequate explanation for an examiner's inability to estimate motion loss in terms of degrees during periods of flare-ups.  Sharp v. Shulkin, No. 16-1385 (Vet. App. Sept. 6, 2017).  In Sharp, the Court held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  It also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Id. 

The Veteran's examination for his pulmonary claims, scheduled for October 2013, was canceled by VA, and the notation in the record describes that examination being canceled because the Veteran was going to withdraw the claim.  However, the Veteran has made no such withdrawal per 38 C.F.R. §§ 20.202 and 20.204, and as such, the claim for a pulmonary condition remains open.  No VA examination or opinion has been accomplished for this service connection claim.

The Veteran has claimed a left thumb injury.  The Board has noted that the Veteran was granted entitlement to service connection for bursitis of the left hand in a rating decision dated January 2014, after the former was certified to the Board in December 2012.  Because of the Veteran's complex claims history and the lack of clarity regarding the left hand and/or thumb disability, a VA examination and opinion is required to ascertain the possibility of a separate entitlement to service connection for the left thumb.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent outstanding VA treatment records and associate them with claims file. 

2.  Contact the Veteran and request he submit or authorize for release any further private treatment records relevant to his claimed pulmonary, elbow/wrist, and left thumb disabilities.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given opportunity to provide them.

3.  After completion of the above, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right distal fibular fracture. The claims folder must be made available to the examiner in conjunction with the examination. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted.
 
The examiner should describe the nature and extent of the Veteran's service-connected right distal fibular fracture, to include orthopedic and neurologic manifestations.

The VA examiner should conduct range-of-motion testing and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.

The examination should be conducted in accordance with the current disability benefits questionnaire and consistent with Sharp v. Shulkin, No. 16-1385 (Vet. App. Sept. 6, 2017).  The Court explained that case law and VA guidelines anticipate that examiners will offer flare opinions based on estimates derived from information procured from relevant sources, including lay statements of veterans, to ascertain adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means.  An examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  

4.  Schedule the Veteran for an appropriate VA examination to address the nature and etiology of the Veteran's left thumb disability, his swollen and painful joints of the elbow and wrist disability, and his pulmonary disability.  

Prior to examination, the examiner should review the entire electronic record in VBMS, to include any newly associated records obtained as a result of this remand, and to include a copy of this remand.  The examiner(s) should describe the nature and extent of each of the Veteran's claimed left thumb, elbow/wrist, and pulmonary disabilities.

The examiner(s) should then address the following inquiries: 

Whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's claimed left thumb disability had its onset in service or is otherwise related to service.

Whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's claimed swollen and painful elbow and wrist joints disability had its onset in service or is otherwise related to service.

Whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's claimed pulmonary disability had its onset in service or is otherwise related to service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  
      
4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


